LOGAN, Circuit Judge,
dissenting:
With respect, I must dissent in this case. I agree with the reasoning of Judge Friendly quoted in the majority opinion. The harm in applying a 30-day requirement is that an appeal is denied because an attorney (or here a pro se litigant) read the statute literally, without recognizing the distinctions courts have drawn between cases where the government is considered to be a real party in interest and those where it is a nominal party. The only social cost in applying a permissive or liberal reading of the statute is that parties in these actions have 30 extra days to prepare on appeal, and an appellate court will have to treat on its merits a case which it could otherwise dismiss. I am not anxious to add to our caseload, but believe that the narrow reading “introduces an element of uncertainty in the very critical, because regarded as jurisdictional, area of the time for appeal, and it ought not find favor.” 9 Moore’s Federal Practice ¶ 204.10, at 924 (2d ed. 1975). I would choose a broad reading of Fed.R.App.P. 4(a), making the 60-day period applicable.